Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
2.	Applicant’s election with traverse of Group I, claims 1-10, in the reply filed on 24 May 2021 is acknowledged.  Applicant's arguments as they pertain to the restriction requirement are persuasive, therefore the restriction requirement is hereby withdrawn.

Status of Application, Amendments, and/or Claims
3.	The Response filed on 24 May 2021 has been entered in full.  Claims 1-20 are pending and the subject of this Office Action.

Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 26 March 2020 and 24 May 2021 have been considered by the examiner.

Claim Rejections - 35 USC § 112, 1st Paragraph (Scope of Enablement)
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


6.	Claims 1, 3, 6-11, 13 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method increasing the differentiation of preadipocytes or adipose-derived stem cells into adipocytes, comprising exposing said cells to NRG1 β, or a fragment thereof comprising an EGF-binding domain, does not reasonable provide enablement for increasing the differentiation of preadipocytes or adipose-derived stem cells into adipocytes, comprising exposing said cells to any Neuregulin-1. 
7.	The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
7.	The claims are drawn quite broadly to a method for increasing the differentiation of preadipocytes into adipocytes, the method comprising exposing the preadipocytes to Neuregulin-1 under conditions sufficient to promote differentiation of the preadipocytes into adipocytes.  The claims also recite a method for increasing the differentiation of adipose-derived stem cells (ASCs) into adipocytes, the method comprising exposing the ASCs to Neuregulin-1 under 
8.	As the specification does not teach how to make and use a number of species that would be commensurate in scope with the claims, one skilled in the art would require undue experimentation to practice the invention in a manner commensurate in scope with the claims, given the lack of guidance in the specification and the very broad scope of the claims.

Summary

9.	Claims 1, 3, 6-11, 13 and 16-20 stand rejected.
s 2, 5, 12 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Advisory Information
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon M. Lockard whose telephone number is (571) 272-2717.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached on (571) 272-2911.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON M LOCKARD/Examiner, Art Unit 1647                                                                                                                                                                                                        August 27, 2021